TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00571-CV


Jessie F. McMaster, Jr., Appellant

v.

Public Utility Commission of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-11-000379, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


O R D E R
PER CURIAM
		This interlocutory appeal arises from a suit for judicial review challenging the
Public Utility Commission's final order granting Lone Star Transmission, LLC permission to build
an electric transmission line.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (West 2008);
Tex. Util. Code Ann. § 39.904 (West Supp. 2010).  Jessie F. McMaster, Jr., an intervenor in the
trial court, appeals the trial court's order granting pleas to the jurisdiction.
		Lone Star filed a motion to intervene in this appeal.  Lone Star also filed an
emergency motion to lift the statutory automatic stay of trial court proceedings, seeking to allow the
district court to consider the Commission's motion for leave to amend its answer and withdraw its
plea to the jurisdiction and Lone Star's motion to sever the other plaintiffs' claims.  See Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(b); Tex. R. App. P. 10.1(a), 10.3(3), 29.5.  This Court requested
a response from McMaster, see Tex. R. App. P. 10.1(b), who raises no objection to Lone Star's
motion to intervene but opposes the motion to lift the statutory automatic stay.  This Court also
considered Lone Star's reply.
		We grant Lone Star's motion to intervene and deny the emergency motion to lift the
automatic stay of trial court proceedings.
		It is ordered October 5, 2011.


Before Justices Puryear, Rose and Goodwin